Carley, Judge.
In Landers v. State, 164 Ga. App. 657 (297 SE2d 748) (1982), we affirmed the trial court’s denial of appellants’ motion to suppress evidence. On certiorari, the Supreme Court reversed the judgment of this court and reversed “[appellants’] conviction, which was based solely on the tainted evidence.” Landers v. State, 250 Ga. 808 (301 SE2d 633) (1983). Accordingly, the judgment of the Supreme Court is made the judgment of this court and the judgment of the trial court must be reversed.

Judgment reversed.


Shulman, C. J., and Quillian, P. J., concur.